DETAILED ACTION
This is responsive to the amendment filed 10 May 2021.
Claims 1, 4, 6, 11, 15, 19, 23, 25-26, 28-30, 32-34 and 36-40 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 6, 11, 15, 19, 23, 25-26, 28-30, 32-34 and 36-40 are objected to because of the following informalities: in line 18 of claim 1, it is believed the limitation “the plurality of scenes is customized” should read ‘the plurality of scenes [[is]] are customized’. Independent claims 11 and 15 suffer from a similar deficiency and are likewise objected to. The remaining claims are objected to for depending upon an objected to claim without providing a remedy.

Claim Rejections - 35 USC § 112
Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The original specification does not disclose “wherein at least one of the second-user favorite scenes is specified as a favorite scene via an operation that includes replacing a video playback interface with a video clip interface, wherein the video playback interface includes a timeline to indicate playback progress via positioning of a playback scrubber on the timeline, wherein the video clip interface provides a zoomed-in view depicting a subset of the timeline and includes a plurality of clip scrubbers in lieu of the playback scrubber, and wherein each of the plurality of clip scrubbers is adjustable to specify a respective time position with greater precision than using the playback scrubber”.

Allowable Subject Matter
Claims 1, 4, 6, 11, 15, 19, 23, 25-26, 28-30, 32-34 and 36-39 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose determining, using a hierarchical search, a plurality of scenes relevant to the one or more search criteria based on at least the claimed first metadata, the claimed second metadata, and the claimed third metadata, the plurality of scenes being non-contiguous in the media content, wherein the plurality of scenes is customized based on second-user classifications of second-user favorite scenes; generating derivative media content by stitching together the plurality of scenes relevant to the one or more search criteria into .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657